DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 18 February 2022 has been entered.
 
Claim Objections
Claim 15 is objected to because of the following informalities:  In line 4, it appears as though “portion” should be replaced with -portions-.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 22 recites the limitation "a distal perimeter of the curved distal section" in lines 3-4.  The antecedent basis for this limitation is confusing, since it is unclear how/whether it is related to the previously-recited “curved distal perimeter”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-8, 10-14, and 16-24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Johnson, U.S. 2003/0199869 (hereinafter Johnson).
Regarding claims 1-4 and 6-8, Johnson discloses (note figs. 9A-C) an electrosurgical forceps (see abstract) comprising: shaft members (334a-b); curved jaw members (380 and 382/482/582), each of the jaw members necessarily including a ‘half-ellipse distal tip portion’ 
Regarding claims 10-14 and 16, Johnson discloses (note figs. 9A-C) an electrosurgical forceps (see abstract) comprising: shaft members (334a-b); curved jaw members (380 and 382/482/582), each of the jaw members necessarily including a ‘half-ellipse distal tip portion’ having a curved distal perimeter defined at an outer periphery of the first or second jaw member and a ‘linear proximal perimeter’ serving as a dividing line between the half-ellipse distal tip portion and the ‘rest of the first or second jaw member’; and a pivot (329/429).  It should be noted that Johnson could necessarily be described in the claimed manner (as having met the claimed ratio), since the breadth of the limitation ‘a linear proximal perimeter serving as a dividing line between the half-ellipse distal tip portion and the rest of the first or second jaw member’ would enable the half-ellipse (especially its length) to be defined in any number of ways (as long as the distal jaw curvature matches the curvature of the half-ellipse).  Applicant is 
Regarding claim 17, Johnson discloses (see above) an electrosurgical forceps having the claimed gap distance (note paragraph 54).
Regarding claims 18-22, Johnson discloses (note figs. 9A-C) an electrosurgical forceps (see abstract) comprising: shaft members (334a-b); curved jaw members (380 and 382/482/582), each of the jaw members necessarily including a ‘half-ellipse distal tip portion’ having a curved distal perimeter defined at an outer periphery of the first or second jaw member and a ‘linear proximal perimeter’ serving as a dividing line between the half-ellipse distal tip portion and the ‘rest of the first or second jaw member’; and a pivot (329/429).  It should be noted that Johnson could necessarily be described in the claimed manner (as having met the claimed ratio), since the breadth of the limitations ‘curved distal section’ and ‘half-ellipse distal tip portion’ would enable them (and their dimensions) to be defined in any number of ways.  Applicant is encouraged to further define these components in order to overcome this.
Regarding claims 23-24, Johnson discloses (note fig. 9B) an electrosurgical forceps wherein each of the jaw members further includes a straight proximal section in accordance with the claims.  It should be noted that Johnson could necessarily be described in the claimed manner (as having a straight proximal section with the claimed dimensions), since the breadth of the limitation ‘straight proximal section’ would enable it to be defined in any number of ways (e.g., it could be limited to a small portion of the linearly-extending region of the jaw).     
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9  is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson in view of Kese, U.S. 6,024,744 (hereinafter Kese).
Regarding claim 9, Johnson discloses (see above) an electrosurgical forceps comprising: shaft members, jaw members, and a pivot in the claimed configuration.  However, Johnson fails to explicitly disclose a forceps device having a lockbox configuration surrounding the pivot.  Kese teaches a similar forceps device having either a ‘standard scissor pivot configuration’ (note fig. 1A – comparable to Johnson) or a ‘lockbox pivot configuration’ (i.e., box-lock pivot configuration - note figs. 5A-B and col. 9, line 5).  It is well known in the art (as can be seen in Kese) that these different scissor configurations are widely considered to be interchangeable.  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed, to have modified the apparatus of Johnson to comprise a lockbox configuration surrounding the pivot.  This is because this modification would have merely comprised a simple substitution of interchangeable scissor configurations in order to produce a predictable result (see MPEP 2143).       

s 25-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson in view of Yates, U.S. 2008/0009854 (hereinafter Yates).  
Regarding claims 25-27, Johnson discloses (see above) an electrosurgical forceps comprising: shaft members, curved jaw members, and a pivot in the claimed configuration.  However, Johnson fails to explicitly disclose curved jaw members having the claimed angle of curvature.  Yates teaches (note figs. 8A-D; paragraph 82) a similar forceps device comprising curved jaw members having the claimed angle of curvature.  It is well known in the art that these different jaw configurations are widely considered to be interchangeable.  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed, to have modified the apparatus of Johnson to comprise curved jaw members having the claimed angle of curvature.  This is because this modification would have merely comprised a simple substitution of interchangeable jaw configurations in order to produce a predictable result (see MPEP 2143).         

Allowable Subject Matter
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 6 January 2022 have been fully considered but they are not persuasive.  Regarding Applicant’s arguments against Johnson, Examiner respectfully disagrees.  . 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS ANTHONY GIULIANI whose telephone number is (571)270-3202. The examiner can normally be reached Mon - Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hoffman can be reached on 303-297-4276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/THOMAS A GIULIANI/Primary Examiner, Art Unit 3794